Citation Nr: 9910553	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-05 364	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1995 decision of the VA RO which denied 
service connection for bilateral hearing loss.  The veteran 
had a hearing before an RO hearing officer in February 1996; 
a Board hearing was subsequently scheduled but canceled by 
the veteran.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim of service connection for bilateral hearing 
loss.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Analysis

The veteran served on active duty in the Army from October 
1942 to February 1946, and his duties included those of a 
light artillery crewman.

The veteran's service medical records do not suggest any 
hearing loss.  His September 1942 examination for service 
induction noted his hearing was 20/20 (normal), bilaterally.  
His February 1946 service separation examination noted his 
hearing was 15/15 (normal) to whispered voice testing, 
bilaterally.

The veteran filed his initial claim for service connection 
for hearing loss in September 1993.  He listed no treatment 
for hearing loss during or since service.

Private medical records, dated in 1993, show treatment for 
unrelated conditions and do not refer to hearing loss.

The veteran testified at a hearing at the RO in February 
1996.  He said he had a hearing loss from exposure to the 
sound of artillery shells fired during training exercises in 
World War II.  He reported he noticed a hearing loss a few 
years after service, but first went to get hearing aids 7 or 
8 years earlier.  His wife, who said she had known him since 
1947, reported his hearing loss had started almost right away 
and had really gotten bad the last few years.  

II. Analysis

The threshold question regarding the claim, for service 
connection for bilateral hearing loss, is whether the veteran 
has met his initial burden of submitting evidence to show 
that his claim is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not done so, there is no VA duty to assist 
him in developing facts pertinent to his claim, and the claim 
must be denied.  Id.  For the reasons explained below, the 
Board finds that the claim for service connection for 
bilateral hearing loss is not well grounded.

For a service connection claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some cases, lay evidence), and competent 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet.App. 498 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if such are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service medical records from his World War II 
active duty are negative for any complaints, findings, or 
diagnosis of hearing loss.  Although the veteran claims that 
hearing tests from service entrance and service separation 
reveal a decrease in hearing acuity, such is not the case.  
Tests results of 20/20 at entrance and 15/15 at separation 
both indicate normal hearing.  His and his wife's testimony, 
that he began noticing that he had hearing loss a few years 
after active service, and that he began receiving treatment 
many years later, is not supported by any medical evidence.  
There is no medical evidence of a current diagnosis of 
hearing loss, which is one of the requirements for a well-
grounded claim for service connection.  It is not alleged 
that the condition is related to combat, and no competent 
evidence has been submitted to show incurrence or aggravation 
of a disease or injury in service; and this element of a 
well-grounded claim also is not met.  Even assuming that the 
veteran was exposed to loud noise in service and that he 
currently has hearing loss, another requirement for a well-
grounded claim is medical evidence of a nexus between the 
current disability and service.  Caluza, supra; Grivois v. 
Brown, 6 Vet.App. 136 (1994).  No such medical evidence of 
causality has been submitted.  The statements of the veteran 
and his wife concerning the cause of his hearing loss do not 
serve to make his claim well grounded since, as laymen, they 
have no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Grottveit v. Brown, 5 Vet.App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case none of the elements of a well-grounded claim 
have been met.  The Board concludes that the claim for 
service connection for bilateral hearing loss is implausible 
and must be denied as not well grounded.



ORDER

Service connection for bilateral hearing loss is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

